The employer and carrier appeal from an award of disability compensation. The only issue is that of employer-employee relationship. Appellants contend that claimant is an independent contractor. Claimant had been a paper hanger for 40 years. He was a member of a union in New Jersey, and in earlier days had been assigned by the union to do work for contractors as a *829paper hanger. He had never maintained a place of business of his own. The employer owned a bungalow colony and wanted two rooms and a bathroom papered. One of the principals of the employer lived in the same building with claimant and knew claimant was a paper hanger. He asked claimant to “ do a couple of days work for him”. Claimant supplied his own brush and scissors, and the employer supplied the paper, the paste and a ladder. Claimant’s compensation was to be $1.25 per roll of paper, which was the customary practice in the area for paper hangers. While doing the work the ladder slipped and claimant sustained the injuries for which the award was made. The employer’s representative took claimant from his home to the job and brought him back at the end of eight hours work. Even if different inferences could be drawn from these facts it was well within the province of the board to determine that claimant was an employee. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.